IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                                 Assigned on Brief August 4, 2010

 JEROME DEGANS v. TENNESSEE DEPARTMENT OF CORRECTIONS

                     Appeal from the Chancery Court for Hickman County
                       No. 09-218C    James G. Martin, III, Chancelor


                     No. M2009-01820-COA-R3-CV - Filed August 5, 2010


        This appeal involves an inmate’s efforts to obtain judicial review of a prison
disciplinary board decision. After the trial court determined that the inmate’s petition for
writ of certiorari was time barred by Tenn. Code Ann. § 27-9-102 (2000), the inmate filed
both a notice of appeal and a letter requesting “another chance.” Because the trial court
ordered the letter sent to the appellee for a response but has not yet ruled on the relief sought
in the letter, we dismiss the appeal for lack of a final judgment.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ, joined.

Jerome Degans, Wartburg, Tennessee, Pro Se

Robert E. Cooper, Jr., Attorney General and Reporter, for the appellee, State of Tennessee.

                                    MEMORANDUM OPINION 1

       On July 13, 2009, Jerome Degans, an inmate in the custody of the Tennessee
Department of Correction, filed a petition for common law writ of certiorari in the Chancery
Court for Hickman County seeking reversal of a prison disciplinary board decision. On July


       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
21, 2009, the trial court entered an order holding that “ the filing is not sufficiently formatted
as required by statute and that more than 60 days have passed, and therefore, the petition is
time barred as per T.C.A. 27-9-102.” The order neither explicitly dismissed the petition nor
taxed the costs.

        On August 12, 2009, Mr. Degans filed a letter stating that he was “disappointed” with
the trial court’s ruling and requesting “another chance.” On August 24, 2009, the trial court
entered an order directing that the letter be sent to the Attorney General’s Office for a
response. However, no such response has been filed, and no further orders have been
entered. Mr. Degans filed his notice of appeal on August 25, 2009.

       A party is entitled to an appeal as of right only after the trial court has entered a final
judgment. Tenn. R. App. P. 3(a); In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn.2003); King v. Spain, No. M2006-02178-COA-R3-CV, 2007 WL 3202757 at *8
(Tenn. Ct. App. October 31, 2007). A final judgment is a judgment that resolves all the
claims between all the parties, “leaving nothing else for the trial court to do.” State ex rel.
McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997). An order that adjudicates
fewer than all the claims between all the parties is subject to revision at any time before the
entry of a final judgment and is not appealable as of right. Tenn. R. App. P. 3(a); In re Estate
of Henderson, 121 S.W.3d at 645.

       The finality of the trial court’s July 21, 2009 order is questionable because it does not
explicitly dismiss the petition and because it does not tax the costs. More importantly,
however, the trial court appears to have treated Mr. Degans’s August 12, 2009 letter as a
Tenn. R. App. P. 59 post-judgment motion. By requesting a response from the Attorney
General, the order suggests at the very least that the trial court anticipated further proceedings
on the matter. Accordingly, we conclude that the trial court has not yet resolved all the
claims between the parties and that the appeal must be dismissed.

       Mr. Degans’s appeal is dismissed without prejudice to the filing of a new appeal once
a final judgment has been entered. The case is remanded to the trial court for further
proceedings consistent with this opinion and the entry of a final order. Should a new appeal
be filed, the clerk of this court shall, upon request of either party, consolidate the record in
this appeal with the record filed in the new appeal. The costs of the appeal are taxed to
Jerome Degans.


                                                                           PER CURIAM




                                               -2-